United States Court of Appeals
                                                                                      Fifth Circuit
                                                                                    F I L E D
                                                                                   December 5, 2003
                     IN THE UNITED STATES COURT OF APPEALS
                                                                                Charles R. Fulbruge III
                                 FOR THE FIFTH CIRCUIT                                  Clerk



                                         No. 02-21206



       HOUSTON NORTHWEST RADIOLOGY ASSOCIATION,
       a Texas Professional Association,

                                                           Plaintiff-Appellant,

                                             versus

       PER SE TECHNOLOGIES, formerly known as Medaphis
       Physician Services Corporation; PST SERVICES, INC.,
       formerly known as Medaphis Physician Services Corporation,

                                                           Defendants-Appellees.


                   Appeal from the United States District Court for
                           the Southern District of Texas
                            (USDC No. H-00-CV-2849)
           _______________________________________________________


Before REAVLEY, JONES and CLEMENT, Circuit Judges.

PER CURIAM:*

       The district court’s summary judgment was predicated solely on the rejection

of an expert’s opinion of the causal connection between PST’s breach of contract

       *
        Pursuant to 5TH CIR. R. 47.5, the Court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR. R.
47.5.4.
and HNRA’s damages. While Shepherd’s opinion about a minimum collection

percentage may not support a judgment for certain dollars, it does have admissible

weight to prove that HNRA was damaged because of the defendant’s delay and

failure to move to collection of the accounts. And it is delay that is the essence of

this expert’s testimony. With evidence of breach of contract that caused damages in

the loss of some extent of collections, HNRA sufficiently resisted summary

judgment.

      Shepherd’s testimony should not have been excluded. The court’s ruling on

reconsideration becomes moot.

      The judgment is reversed. The cause is remanded for further proceedings.




                                           2